Brannon, Judge,
(dissenting ):
I think that, as both deed of trust and notes show what the debt was contracted for, and that it was such a debt as the married woman was by the act of 1891 allowed to *804contract, and those instruments were recorded, the debt binds all her estate. Before that act no one would question this, and that act only intended to curtail her contracting- capacity by limiting it to certain debts, and this, being a debt allowed by the act, has the force of a debt made before that act. Notice that the act'does.not say that the instrument to charge shall specify the property charged, but only the amount.of the debt, and for what contracted. A debt created for one piece of separate estate binds all, to be enforced by pnoper process. If contracted before chapter 3, Acts 1893, I think by chancery, to subject rents and profits during coverture; if after that act, by judgment binding the corj)its or fee as a lien to be enforced by execútion against personalty or in equity agaihst her land. Williamson v. Cline, 40 W. Va. 194, (20 S. E. 917); Oney v. Ferguson, 41 W. Va. 568, (23 S. E. 710).